NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY J. HUDACK; MARIANNE S.                    No. 16-56148
HUDACK,
                                                D.C. No. 5:16-cv-00634-PSG-KK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

DALLAS SCOTT HOLMES, Judge
Riverside Superior Court, in his official
capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Larry J. Hudack and Marianne S. Hudack appeal pro se from the district

court’s judgment dismissing their 42 U.S.C. § 1983 action alleging constitutional



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims arising from state court proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a jurisdictional dismissal under the Rooker-Feldman

doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed the Hudacks’ action as barred by the

Rooker-Feldman doctrine because the Hudacks’ action is a “de facto appeal” of a

prior state court judgment, in which they raise issues that are “inextricably

intertwined” with that judgment. See Reusser v. Wachovia Bank, N.A., 525 F.3d

855, 858-60 (9th Cir. 2008) (discussing Rooker-Feldman doctrine); Henrichs v.

Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine

barred plaintiff’s claim because the relief sought “would require the district court

to determine the state court’s decision was wrong and thus void”).

      The district court did not abuse its discretion in dismissing the Hudacks’

action without leave to amend because amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that a district court can dismiss without

leave to amend where amendment would be futile).

      The Hudacks’ motion to strike portions of Judge Holmes’ answering brief

(Docket Entry No. 17) and motion for sanctions (Docket Entry No. 27) are denied.

      AFFIRMED.




                                          2                                     16-56148